Citation Nr: 1619142	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-35 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a left wrist disability. 
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on verified active duty from October 1996 to August 1999. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that granted service connection and a 10 percent rating for a left wrist disability (status post scaphoid fracture of the left wrist), effective June 6, 2006. 

The case was later transferred to ROs in Atlanta, Georgia; San Diego, California and most recently in Columbia, South Carolina, Regional Office (RO).

A September 2009 RO decision (extended by a June 2010 rating decision) assigned a temporary total (100 percent) convalescent rating under the provisions of 38 C.F.R. § 4.30 (2015) for the period from June 19, 2009 to July 31, 2009.  
A 10 percent evaluation was assigned, effective October 1, 2009.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase, other than the temporary total period, remains before the Board.  AB v. Brown, 
6 Vet. App. 35 (1993).

In March 2015 the Board remanded this appeal for further adjudication.  Such has been completed and this matter is returned to the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary in this case.

The Board remanded this matter in March 2015 in order to obtain VA examinations to ascertain the severity of his left wrist disorder and entitlement to TDIU.  A VA examination was requested from the VAMC in Asheville, South Carolina on June 24, 2015.  A June 25, 2015 duty to assist letter sent to the Veteran by the RO mentioned that the RO requested a VA examination from the VAMC and that notice of the date and time of the requested examination would be directly sent to the Veteran by the VAMC in the near future.  This letter also advised of the possible consequences of his failure to report.  A July 27, 2015 e-mail was obtained from the Ashville VAMC disclosed that the Veteran failed to report for a VA examination.  However according to an April 2016 brief submitted by the Veteran's representative, the Veteran never received notice of this scheduled examination.  

Before the Board can determine whether the Veteran did, in fact, fail to report for an examination of which he was properly notified, additional documentation is needed.  On remand, the AOJ should obtain a copy of the notice provided by the Ashville VAMC to the Veteran of the time and place to report for the scheduled VA examination.  If such notice is not found to exist, then arrangements should be made to again schedule the Veteran for VA examination.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (stating that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file a copy of the notice from the Asheville VAMC advising the Veteran of the time and date to report for the July 2015 examination.   

2.  If the Veteran was not properly notified of the examination scheduled in June 2015 (i.e. notice was mailed to the wrong address or there is no evidence that such notice was sent), or if the Veteran provides good cause for the failure to report, reschedule the examination to include incorporating the specific instructions provided in the March 2015 Board remand.   

3.  After the development requested above has been completed to the extent possible, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



